EXHIBIT4
IN THE MATTER OF THE ARBITRATION ACT 1996



IN THE MATTER OF AN ARBITRATION


BETWEEN:



AGROS SHIPPING CO. LTD
of Liberia                                                          Claimants
                                                                    (Owners)
and

CEYLON PETROLEUM CORPORATION
of Sri Lanka
                                                                  Respondents
                                                                  (Charterers)




                          "AGROS"- C/P dd 3.7.14

                            AWARD AS TO COSTS



1.    On 19 December 2014 I, Bruce Harris, sole arbitrator in this matter,
                 -
      made what I termed 11 an Award as to Substantive Jurisdiction 11 in this
      matter in circumstances set out therein.        It was then agreed that I
      should determine a preliminary issue as to whether a charterparty was
      validly concluded between the parties, including related issues of
      jurisdiction, ratification and . estoppel.   Following a heari.ng on 19-22
      July 2016 I made an award on that aspect of the case on 1st August
      2016, in which I inter alia reserved for later determination all other
      matters referred to me, including but not limited to questions relating
      to the .costs of. and related to that award, on which I had not been
      addressed.

2.    Leave to appeal against that award was refused ·by Knowles J. in the
      High Court on 15 June 2017. Thereafter the owners' solicitors applied
      to me to direct that the owners be given all the costs of and related to
the award in question, and to assess those costs. There followed an
exchange of written submissions on the question whether I should
deal with liability for costs at all at that stage, and if I were to do so
and award costs to the owners, whether that should be in whole or
only in part.   I ruled in the affirmative on the first point and then
received further submissions on the second. On 22 September 2017 I
ruled in an email:

      I do not accept, as has been argued for CPC, that any costs order
      made now (or indeed at any other stage) would "have to be on an
      issue-based approach": rather to the contrary. CPC chose to
      challenge my jurisdiction. In those circumstances it was wholly
      reasonable for Agros to advance the arguments they did in opposing
      CPC's challenge. None of those arguments was by any means
      hopeless, although all but one happened to fail in the end; and as has
      been pointed out by HD (pointing to Mr Landau QC's own comments to
      the Court), the factual background which had to be investigated in
      order to deal with those failed arguments was largely common to the
      point on which Agros succeeded.

      The short point, in my view, is that having chosen to say I had no
      jurisdiction, CPC failed and, as they have had to in relation to the
      court proceedings where the matter was ·tried de novo, they must bear
      the costs of their c~allenge. There is, I consider, no case for
      apportionment.

      Nor do I accept that it is not appropriate, nor "in line with typical
      arbitral practice to make an order as to costs now": again it seems to
      me that the position is rather the opposite. For some considerable
      time now arbitrators (and for that matter courts) have been making
      costs orders on procedural and interim applications regardless of the
      final outcome of cases. Generally speaking the approach is that if a
      party chooses to argue a procedural (or in this case jurisdictional)
      point and fails, it must bear the resulting costs in any event. In some
      (:ases, of course, it is appropriate to await the final outcome or at least
      a later stage, -but this does not seem to me to be one of those
      relatively rare exceptions. The final outcome ·of this case cannot affect
      the fact that CPC's jurisdictional challenge failed. That is a self-
      contained issue and the costs of it must follow the event, whatever
      else happens ultimately in the case.

      5.39 is simply irrelevant, and there can be no question of CPC
      somehow becoming entitled later to recover any of the costs I consider
      they must now pay Agros in relation to the jurisdictional challenge.

      I agree that a summary assessment is not appropriate and do not
      intend to proceed on that basis. However the schedule provided by
      [the owners 1 solicitors] appears to me normal and adequate and
      shou_ld enable [CPCs solicitors] to serve Points of Dispute in relation
      to it.

      ~D.these circumstances I now direct·that Points of Dispute be served,
      within 21 days (which I think qught to be sufficient: some thought


                                   2
            should already have been given to the figures claimed). It would be
            helpful if those could appear in a schedule in which [the owners•
            solicitors] can then insert their replies, and I can subsequently insert
            my decisions. I will then consider the matter (and will almost
            certainly require to inspect [the owners' solicitors• files) and make an
            award assessing the costs in question and directing payment of them.


3.   Those directions were duly complied with; and I visited the owners'
      solicitors• office on 15 November to inspect their files.

4.    My brief decisions on the items claimed and the disputes raised on
      behalf of CPC are most easily recorded in the attached document
      setting out CPCs Points of Disputer which forms part hereof.             The
      owners• total claim (subject to one matter I mention in paragraph 5
      below) was for £382 1 538.40. My decisions reflect deductions totalling
      £36,155.   I therefore assess the owners' recoverable costs (on the
      standard basis, which is what I         have adopted) in the sum of
      £346,383.40.

5.   In addition the owners are entitled to half the costs of my award of 1
     August 2016 (£17,688.50) which they paid, as well as to £2,500 being
      half my booking fees for the hearing leading to that award, and sums
      of £4 1 355 and £5,225 paid earlier on an interim basis in respect of
      interlocutory matters.

6.   . I further hold the owners entitled to interest on these sums, at the
      rate and for the periods set out in paragraph 7 below.

7.   Accordingly, _I HEREBY ASSESS the            owner~'   recoverable costs in
      respect of my said award in the sum of £346,383.40 and I AWARD
     AND DIRECT THAT CPC shall forthwith pay to the owners that sum,
     together with £12 1 080 in respect of the other amounts referred to in
     paragraph 5 above.. FURTHER CPC shall pay to the owners interest at
     the rate of 4.50°/o per annum, compounded at 3-monthly rests 1 (i) on
     £346,383.40 from 22 September 2017, (ii) on £17,688.50 from 2
     August 2016, (iii) on £5 1 225 from 24 May 2016 1 (iv) on £2,500 from 7·
     March 2016and (v) on £4 1 355 from 16 October 2015, down to the
     date of payment by CPC to the owners in each case.



                                        3
8.    CPC are also to bear and pay their own costs related to the matters
      dealt with herein and are to pay the costs of this award, which I
      hereby fix in the sum of £6,010.00 PROVIDED that if in the first
      instance the owners shall have paid any amount in respect thereof,
      they shall be entitled t<? an immediate refund from CPC of the sum so
      paid together with interest at the rate of 4.50°/o per annum,
                                                   I


      compounded at 3-monthly rests, from the date of such payment down
      to the date of   paymen~   by CPC to the owners of that sum.

9.    I RESERVE- for later determination all other matters referred to me,
      but not hereby determined.




 GIVEN under my hand in London, England, the seat of this arbitration, this
                         17th day of November 2017.




                                                  ----,
                                                     '

                                   Bruce Harris




                                         4
